Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/774903 election filed 07/29/2022. 
Claims 12-20 are pending and have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 12-20 in the reply filed on 08/09/2022 is acknowledged.
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2022.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by STREIBL in US 20160018427.
	With respect to Claim 12, STRIEBEL et al. teach of a container identification data from a container inspection unit that analyzes a container containing a liquid is combined with liquid level detection raw data from a liquid level detection unit that analyzes the container containing the liquid and a liquid level detection result is generated. The liquid level detection result is cross-checked with additional data from the container inspection unit. The result can be used to plan a route for the container in the laboratory automation system(abstract).
	More specifically, STRIEBEL et al. teach of an illumination source that is stationary and arranged to direct light toward the detectors/inspectors(410)—there can be a plurality/array of light detectors/sensor/receiver elements since STRIEBEL (paragraph 0025, 0088, 0213), a tube inspection unit(408) and liquid level detection unit(LLD)(401)(together these are an array and the structures are vertically arranged or multiple laser diodes), a container positioning element for vertical displacement (robotic arm 403 with prongs 404) that positions the sample container between the light emitter and the light detector, (paragraph 0179-0184). STRIEBEL et al. also teach of the device being able to detect any layers that are present in the liquid in the container(paragraph 0127 & 0128). STRIEBEL et al. further teach of a controller 102 having processing circuitry which is communicatively coupled to the robot and distribution unit to control the vertical position of the tube/container (paragraph 0088-0096). STRIEBEL et al. further teach of the processing circuitry controlling measurement by transmitting light radiation through the container at a first angle and a second angle to determine the position of the container, labels on it, the level of a liquid, or a tilted interface between two portions of a liquid (paragraph 0012, 0034-0035, figure 16 A). STRIEBEL et al. also teach of using predetermined/predfined thresholds for these determinations and comparison to data(paragraph 0134-0135, 0144, 0200, 0114, 0213) and of tracking the vertical position of the tube where the light beam passes through in a profile map, wherein the x-axis of the profile map may index the readings of each measurement in terms of index numbers, e.g. a signal reading index, relating to the vertical position of the tube where the beams pass through. Accordingly, x-axis shows the peak light intensity values of transmitted light, corresponding to the vertical tube position at which light passes through the tube while the tube is transported (e.g. vertically lifted) past the emitter/receiver location (paragraph 0089-0091, Figures 7, 8, 18, 20, 21). STIREBEL et al. teach of determination of vertical position of the interface between layers as well(paragraph 0183-0187, 0214-0216).


    PNG
    media_image1.png
    510
    521
    media_image1.png
    Greyscale
 
	With respect to Claim 13, STRIEBEL et al. teach of using centrifuged blood samples(paragraph 0056).
With respect to Claim 14, STRIEBEL et al. teach of the container may be a serum separation tube which may contain a gel before any sample is placed in the container. The gel layer may separate the red and white blood cells (which may be alternatively referred to as “cruor)” from the plasma after centrifugation. The gel can be a barrier between the plasma and the red blood cells, thereby allowing the plasma to be removed more effectively for testing and related purposes (paragraph 0056).
With respect to Claims 15-16, STRIEBEL et al. teach of there being a buffy coat  layer(paragraph 0119).
With respect to Claim 17, STRIEBEL et al. teach of an air layer interfacing between the air and the sample and detection of it(paragraph 0241, 0220).
With respect to Claim 18, STRIEBEL et al. teach of using infrared detection(paragraph 0104, 0122, 0133, 0139, 0167, 0187-0188).
With respect to Claim 19, STRIEBEL et al. teach of determining/reconstruction the label from light transmission(paragraph 0222).
With respect to Claim 20, STRIEBEL et al. teach of using a laser diode(paragraph 0184).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797